Exhibit 10.44

WESTROCK COMPANY

2020 INCENTIVE STOCK PLAN

 

 

--------------------------------------------------------------------------------

 

§ 1.

BACKGROUND AND PURPOSE

The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants, Stock Unit Grants and Cash Bonus Incentives to Eligible
Employees and Eligible Directors in order to (1) attract and retain Eligible
Employees and Eligible Directors, (2) provide an additional incentive to each
Eligible Employee or Eligible Director to work to increase the value of Stock
and (3) provide each Eligible Employee or Eligible Director with a stake in the
future of the Company that corresponds to the stake of each of the Company’s
stockholders.

§ 2.

DEFINITIONS

2.1 Affiliate — means any organization (other than a Subsidiary) that would be
treated as under common control with the Company under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.

2.2 Board — means the Board of Directors of the Company.

2.3 Cash Bonus Incentive — means a cash bonus incentive granted under § 9.5.

2.4 Cash Bonus Incentive Certificate — means the certificate (whether in
electronic or written form) that sets forth the terms and conditions of a Cash
Bonus Incentive granted under this Plan.

2.5 Change Effective Date — means either the date that includes the “closing” of
the transaction that makes a Change in Control effective if the Change in
Control is made effective through a transaction that has a “closing” or the date
a Change in Control is reported in accordance with applicable law as effective
to the Securities and Exchange Commission if the Change in Control is made
effective other than through a transaction that has a “closing”.

2.6 Change in Control — means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the 1934 Act as in effect at the time of
such “change in control”, provided that a change in control shall in all events
be deemed to have occurred at such time as

 

 

(a)

any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the 1934
Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
1934 Act) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor to the Company;

  

(b)

during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease, for any reason, to
constitute at least a majority of the Board, unless the election or nomination
for election of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period;

  

(c)

the consummation of any reorganization, merger, consolidation or share exchange
that results in the common stock of the Company being changed, converted or
exchanged into or for securities of another corporation (other than a merger
with a wholly-owned subsidiary of the Company) or any dissolution or liquidation
of the Company or any sale or the disposition of 50% or more of the assets or
business of the Company; or

2

 

--------------------------------------------------------------------------------

 

  

(d)

the consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of the Company immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 2.4(d)(A) immediately following
the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned shares of the Company common stock immediately before the consummation of
such transaction, provided (C) the percentage described in § 2.4(d)(A) of the
beneficially owned shares of the successor or survivor corporation and the
number described in § 2.4 (d)(B) of the beneficially owned shares of the
successor or survivor corporation shall be determined exclusively by

reference to the shares of the successor or survivor corporation that result
from the beneficial ownership of shares of common stock of the Company by the
persons described in § 2.4(d)(A) immediately before the consummation of such
transaction.

2.7 Code — means the Internal Revenue Code of 1986, as amended.

2.8 Committee — means a committee of the Board that shall have at least two
members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and shall come within the definition of a “non-employee director”
under Rule 16b-3.

2.9 Company — means WestRock Company and any successor to WestRock Company.

2.10 Eligible Director — means any member of the Board who is not an employee of
the Company or a Parent or Subsidiary or affiliate (as such term is defined in
Rule 405 of the 1933 Act) of the Company.

2.11 Eligible Employee — means an employee of the Company or any Subsidiary or
Parent or Affiliate to whom the Committee decides for reasons sufficient to the
Committee to make a grant under this Plan. For purposes of the Plan, an employee
of any single-member limited liability company that is disregarded as a separate
entity for federal income tax purposes will be considered to be employed by the
entity that owns such limited liability company.

2.12 Fair Market Value — means, as of any date on which the fair market value of
the stock is to be determined, either (a) the closing price on such date for a
share of Stock as reported on the New York Stock Exchange or other national
exchange on which the Shares are then traded, or, if no such closing price is
available on such date, (b) such closing price for the immediately preceding
business day, or, if no such closing price or if no such price quotation is
available or (c) the price that the Committee acting in good faith determines
through any reasonable valuation method that a share of Stock might change hands
between a willing buyer and a willing seller, neither being under any compulsion
to buy or to sell and both having reasonable knowledge of the relevant facts.

2.13 ISO — means an option granted under this Plan to purchase Stock that is
intended to satisfy the requirements of an “incentive stock option” under § 422
of the Code.

2.14 1933 Act — means the Securities Act of 1933, as amended.

2.15 1934 Act — means the Securities Exchange Act of 1934, as amended.

2.16 Non-ISO — means an option granted under this Plan to purchase Stock that is
not intended to satisfy the requirements of § 422 of the Code.

2.17 Option — means an ISO or a Non-ISO that is granted under § 7.

 

2.18 Option Certificate — means the certificate (whether in electronic or
written form) that sets forth the terms and conditions of an Option granted
under this Plan.

2.19 Option Price — means the price that shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

2.20 Parent — means any corporation that is a parent corporation (within the
meaning of § 424(e) of the Code) of the Company.

2.21 Plan — means this WestRock Company 2020 Incentive Stock Plan, effective as
of the date approved by the stockholders of the Company and as amended from time
to time thereafter.

2.22 Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.

2.23 SAR Value — means the value assigned by the Committee to a share of Stock
in connection with the grant of a Stock Appreciation Right under § 8.

2.24 Stock — means the common stock at par value $.01 per share, of the Company.

3

 

--------------------------------------------------------------------------------

 

2.25 Stock Appreciation Right — means a right that is granted under § 8 to
receive a payment equal to the appreciation in a share of Stock from the date of
grant.

2.26 Stock Appreciation Right Certificate — means the certificate (whether in
electronic or written form) that sets forth the terms and conditions of a Stock
Appreciation Right that is not granted as part of an Option.

2.27 Stock Grant — means a grant under § 9 that is designed to result in the
issuance of the number of shares of Stock described in such grant, rather than a
payment in cash based on the Fair Market Value of such shares of Stock.

2.28 Stock Grant Certificate — means the certificate (whether in electronic or
written form) that sets forth the terms and conditions of a Stock Grant or a
Stock Unit Grant.

2.29 Stock Unit Grant — means a grant under § 9 that is designed to result in
the payment of cash based on the Fair Market Value of the number of shares of
Stock described in such grant, rather than the issuance of the number of shares
of Stock described in such grant.

2.30 Subsidiary — means a corporation that is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of the Company. For purposes of the Plan, a
“corporation” includes any noncorporate entity that is treated as a corporation
under §7701 of the Code.

2.31 Substitute Awards — means Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution, replacement or exchange for,
awards previously granted, or the right or obligation to make future awards, by
a company acquired by the Company or an Affiliate (or ultimate parent of such
company) or with which the Company or an Affiliate combines.

2.31 Ten Percent Stockholder — means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.

§ 3.

SHARES AND GRANT LIMITS

3.1 Shares Reserved. There shall (subject to § 13) be reserved for issuance
under this Plan 4,950,000 shares of Stock.

3.2 Source of Shares. The shares of Stock described in § 3.1 shall be reserved
to the extent that the Company deems appropriate from authorized but unissued
shares of Stock and from shares of Stock that have been reacquired by the
Company. All shares of Stock described in § 3.1 shall remain available for
issuance under this Plan until issued pursuant to the exercise of an Option or a
Stock Appreciation Right or issued pursuant to a Stock Grant, and any such
shares of stock that are issued pursuant to an Option, a Stock Appreciation
Right or a Stock Grant that are forfeited, cancelled, expired, or for which cash
is paid out rather than shares thereafter shall again become available for
issuance under this Plan. If the Option Price under an Option is paid in whole
or in part in shares of Stock, if shares of Stock are tendered to or withheld by
the Company in satisfaction of any condition to a Stock Grant, if shares of
Stock are tendered to or withheld by the Company to satisfy any tax withholding
under § 16.3, such shares thereafter shall not become available for future
grants under this Plan. Finally, if shares are issued or cash is paid pursuant
to the exercise of a Stock Appreciation Right, the number of shares deemed
issued upon such exercise for purposes of this § 3.2 shall be the full number of
shares with respect to which appreciation is measured under the exercised Stock
Appreciation Right.

3.3 Use of Proceeds. The proceeds that the Company receives from the sale of any
shares of Stock under this Plan shall be used for general corporate purposes and
shall be added to the general funds of the Company.

3.4 Applicable Limits.  No Eligible Director shall be granted awards under this
Plan, including Options, Stock Appreciation Rights, Stock Grants, Stock Unit
Grants and Cash Bonus Incentives, and / or paid a cash retainer in any calendar
year under this Plan or any other arrangement with the Company for service in
his or her capacity as an Eligible Director having an aggregate value, based on
Fair Market Value where applicable, that exceeds $750,000.  For clarity, if an
Eligible Director becomes an Eligible Employee during a calendar year, the
foregoing

4

 

--------------------------------------------------------------------------------

 

limitation shall no longer apply.  The number of shares of Stock issuable under
ISOs shall not exceed the number of shares set forth in Section 3.1.  

3.5 Substitute Awards. Substitute Awards shall not reduce the shares of Stock
authorized for grant under the Plan or authorized for grant to an Eligible
Director or Eligible Employee in any period.  Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination, the shares of stock available for delivery pursuant to the terms of
such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for awards under the Plan and shall not reduce the shares of Stock
authorized for delivery under the Plan; provided that awards using such
available shares of Stock shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employees, officers, or members of the board of directors of the Company or
Subsidiaries, or consultants or other persons providing services to the Company
or any Subsidiary, prior to such acquisition or combination.

§ 4.

EFFECTIVE DATE

The effective date of this Plan shall be the date the stockholders of the
Company (acting at a duly called meeting of such stockholders) approve the
adoption of this Plan.

§ 5.

COMMITTEE

This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Eligible Employee or Eligible Director and on each
other person directly or indirectly affected by such action. Furthermore, the
Committee as a condition to making any grant under this Plan to any Eligible
Employee or Eligible Director shall have the right to require him or her to
execute an agreement that makes the Eligible Employee or Eligible Director
subject to non-competition provisions and other restrictive covenants that run
in favor of the Company. Subject to the limitations of the Delaware Corporation
Law, the Committee may delegate its authority under the Plan to one or more
officers of the Company.

§ 6.

ELIGIBILITY

Only Eligible Employees who are employed by the Company or a Subsidiary or
Parent shall be eligible for the grant of ISOs under this Plan. All Eligible
Employees and all Eligible Directors shall be eligible for the grant of Non-ISOs
and Stock Appreciation Rights and for Stock Grants, Stock Unit Grants and Cash
Bonus Incentives under this Plan.




5

 

--------------------------------------------------------------------------------

 

 

§ 7.

OPTIONS

7.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Options to Eligible Employees and to Eligible Directors under
this Plan from time to time to purchase shares of Stock, but the Committee shall
not (subject to § 13) take any action, whether through amendment, cancellation,
replacement grants, or any other means, to reduce the Option Price of any
outstanding Options absent approval of the Company’s stockholders or to effect a
cash buyout of any outstanding Option that has an Option Price per share in
excess of the then Fair Market Value per share. Each grant of an Option to an
Eligible Employee or Eligible Director shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a Non-ISO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, (a) if the Committee grants an ISO and a
Non-ISO to an Eligible Employee on the same date, the right of the Eligible
Employee to exercise the ISO shall not be conditioned on his or her failure to
exercise the Non-ISO and (b) if the only condition to exercise of the Option is
the completion of a period of service, such period of service shall be no less
than the one year period that starts on the date on which the Option is granted
unless the Committee determines that a shorter period of service (or no period
of service) better serves the Company’s interest.

7.2 $100,000 Limit. No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option that would first
become exercisable in any calendar year exceeds $100,000. Any such excess shall
instead automatically be treated as a Non-ISO. The Committee shall interpret and
administer the ISO limitation set forth in this § 7.2 in accordance with §
422(d) of the Code, and the Committee shall treat this § 7.2 as in effect only
for those periods for which § 422(d) of the Code is in effect.

7.3 Option Price. The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date on
which the Option is granted; provided, however, if the Option is an ISO granted
to an Eligible Employee who is a Ten Percent Stockholder, the Option Price for
each share of Stock subject to such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted.

7.4 Payment. The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either (a) in cash, (b) by check,
(c) in Stock that is acceptable to the Committee, (d) through any cashless
exercise procedure that is effected by an unrelated broker through a sale of
Stock in the open market and that is acceptable to the Committee, (e) through
any cashless exercise procedure that is acceptable to the Committee, including
by having the Company withhold Stock that would otherwise be issued, or (f) in
any combination of such forms of payment. Any payment made in Stock shall be
treated as equal to the Fair Market Value of such Stock on the date, as
applicable, the certificate for such Stock (or proper evidence of such
certificate) is presented to the Committee or its delegate in such form as
acceptable to the Committee or Stock that would otherwise be issued is withheld.
Any method for the payment of the Option Price permitted pursuant to this § 7.4
may be used for the payment of any withholding requirements under § 16.3. Each
Option Certificate shall be deemed to include the right to pay the Option Price
in accordance with the procedure described in § 7.4(c) or § 7.4(e).

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

 

 

 

 

7.5

Exercise.

 

 

(a)

Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of

  

(1)

the date that is the fifth anniversary of the date on which the Option is
granted, if the Option is an ISO and the Eligible Employee is a Ten Percent
Stockholder on the date the Option is granted, or

  

(2)

the date that is the tenth anniversary of the date on which the Option is
granted, if the Option is (a) a Non-ISO or (b) an ISO that is granted to an
Eligible Employee who is not a Ten Percent Stockholder on the date the Option is
granted.

  

(b)

Termination of Status as Eligible Employee or Eligible Director. Subject to §
7.5(a), an Option Certificate may provide for the exercise of an Option after an
Eligible Employee’s or an Eligible Director’s status as such has terminated for
any reason whatsoever, including death or disability.

§ 8.

STOCK APPRECIATION RIGHTS

8.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Stock Appreciation Rights to Eligible Employees and to
Eligible Directors under this Plan from time to time, but the Committee shall
not (subject to § 13) take any action, whether through amendment, cancellation,
replacement grants, or any other means, to reduce the SAR Value of any
outstanding Stock Appreciation Rights absent approval of the Company’s
stockholders or to effect a cash buyout of any outstanding Stock Appreciation
Rights that has an SAR Value per share in excess of the then Fair Market Value
per share of Stock on which the right to appreciation is based. Each Stock
Appreciation Right grant shall be evidenced by a Stock Appreciation Right
Certificate or, if such Stock Appreciation Right is granted as part of an
Option, shall be evidenced by the Option Certificate for the related Option.

 

 

8.2

Terms and Conditions.

  

(a)

Stock Appreciation Right Certificate. If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Eligible Employee’s or Eligible
Director’s right to appreciation shall be based and the SAR Value of each share
of Stock. Such SAR Value shall be no less than the Fair Market Value of a share
of Stock on the date that the Stock Appreciation Right is granted. The Stock
Appreciation Right Certificate shall set forth such other terms and conditions
for the exercise of the Stock Appreciation Right as the Committee deems
appropriate under the circumstances, but no Stock Appreciation Right Certificate
shall make a Stock Appreciation Right exercisable on or after the date that is
the tenth anniversary of the date such Stock Appreciation Right is granted.

  

(b)

Option Certificate. If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Eligible Employee’s or
Eligible Director’s right to appreciation shall be the same as the number of
shares of Stock subject to the related Option, and the SAR Value for each such
share of Stock shall be no less than the Option Price under the related Option.
Each such Option Certificate shall provide that the exercise of the Stock
Appreciation Right with respect to any share of Stock shall cancel the Eligible
Employee’s or Eligible Director’s right to exercise his or her Option with
respect to such share and, conversely, that the exercise of the Option with
respect to any share of Stock shall cancel the Eligible Employee’s or Eligible
Director’s right to exercise his or her Stock Appreciation Right with respect to
such share. A Stock Appreciation Right that is granted as part of an Option
shall be exercisable only while the related Option is exercisable. The Option
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances.

  

(c)

Minimum Period of Service. If the only condition to exercise of a Stock
Appreciation Right is the completion of a period of service, such period of
service shall be no less than the one year period that starts on the date on
which the Stock Appreciation Right is granted unless the Committee determines
that a shorter period of service (or no period of service) better serves the
Company’s interest.

7

 

--------------------------------------------------------------------------------

 

8.3 Exercise. A Stock Appreciation Right shall be exercisable only when the Fair
Market Value of a share of Stock on which the right to appreciation is based
exceeds the SAR Value for such share, and the payment due on exercise shall be
based on such excess with respect to the number of shares of Stock to which the
exercise relates.

 

An Eligible Employee or Eligible Director upon the exercise of his or her Stock
Appreciation Right shall receive a payment from the Company in cash or in Stock
issued under this Plan, or in a combination of cash and Stock, and the number of
shares of Stock issued shall be based on the Fair Market Value of a share of
Stock on the date the Stock Appreciation Right is exercised. The Committee
acting in its absolute discretion shall have the right to determine the form and
time of any payment under this § 8.3.

§ 9.

STOCK GRANTS

9.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to make Stock Grants and Stock Unit Grants to Eligible Employees and
to Eligible Directors. Each Stock Grant and each Stock Unit Grant shall be
evidenced by a Stock Grant Certificate, and each Stock Grant Certificate shall
set forth the conditions, if any, under which Stock will be issued under the
Stock Grant or cash will be paid under the Stock Unit Grant and the conditions
under which the Eligible Employee’s or Eligible Director’s interest in any Stock
that has been issued will become non-forfeitable. As determined by the
Committee, a Stock Grant may result in either (a) an immediate transfer of
shares of Stock to Eligible Employee or Eligible Director under Section 9.2(b),
subject to the requirement that such shares be returned to the Company upon any
conditions imposed by the Committee or (b) a transfer of shares of Stock only
upon the satisfaction of any conditions imposed by the Committee pursuant to
Section 9.2(a).

 

 

9.2

Conditions.

  

(a)

Conditions to Issuance of Stock. The Committee acting in its absolute discretion
may make the issuance of Stock under a Stock Grant subject to the satisfaction
of one or more conditions that the Committee deems appropriate under the
circumstances for Eligible Employees or Eligible Directors generally or for an
Eligible Employee or an Eligible Director in particular, and the related Stock
Grant Certificate shall set forth each such condition and the deadline for
satisfying each such condition. Stock subject to such a Stock Grant shall be
issued in the name of an Eligible Employee or Eligible Director only after each
such condition, if any, has been timely satisfied, and any Stock that is so
issued shall be held by the Company pending the satisfaction of the forfeiture
conditions, if any, under § 9.2(b) for the related Stock Grant.

  

(b)

Conditions on Forfeiture of Stock or Cash Payment. The Committee acting in its
absolute discretion may make any cash payment due under a Stock Unit Grant or
Stock issued in the name of an Eligible Employee or Eligible Director under a
Stock Grant non-forfeitable only upon the satisfaction of one or more objective
employment, performance or other condition that the Committee acting in its
absolute discretion deems appropriate under the circumstances for Eligible
Employees or Eligible Directors generally or for an Eligible Employee or an
Eligible Director in particular, and the related Stock Grant Certificate shall
set forth each such condition, if any, and the deadline, if any, for satisfying
each such condition. An Eligible Employee’s or an Eligible Director’s
non-forfeitable interest in the shares of Stock underlying a Stock Grant or the
cash payable under a Stock Unit Grant shall depend on the extent to which he or
she timely satisfies each such condition. If a share of Stock is issued under
this § 9.2(b) before an Eligible Employee’s or Eligible Director’s interest in
such share of Stock becomes non-forfeitable, (1) such share of Stock shall not
be available for re-issuance under § 3 until such time, if any, as such share of
Stock thereafter is forfeited as a result of a failure to timely satisfy a
forfeiture condition and (2) the Company shall have the right to condition any
such issuance on the Eligible Employee or Eligible Director first signing an
irrevocable stock power in favor of the Company with respect to the forfeitable
shares of Stock issued to such Eligible Employee or Eligible Director in order
for the Company to effect any forfeiture called for under the related Stock
Grant Certificate.

  

(c)

Minimum Period of Service. If the only condition to the forfeiture of a Stock
Grant or a Stock Unit Grant is the completion of a period of service, such
period of service shall be no less than the one year period that starts on the
date on which the Stock Grant or Stock Unit Grant is made unless the Committee
determines that a shorter period of service (or no period of service) better
serves the Company’s interest.

 

 

 



8

 

--------------------------------------------------------------------------------

 

 

9.3

Dividends, Voting Rights and Creditor Status.

  

(a)

Cash Dividends. To the extent set forth in a Stock Grant Certificate, if a
dividend is paid in cash on a share of Stock after such Stock has been issued
under a Stock Grant but before the first date that an Eligible Employee’s or an
Eligible Director’s interest in such Stock (1) is forfeited completely or (2)
becomes completely non-forfeitable, the Company shall hold such cash dividend
subject to the same conditions under § 9.2(b) as the related Stock Grant and
shall pay such dividend to the Eligible Employee or Eligible Director only upon
satisfaction of such conditions. In the case of a Stock Award providing for the
transfer of Stock only upon the satisfaction of conditions imposed by the
Committee, the Stock Grant Certificate may provide that the number of shares
subject to the Stock Grant shall be automatically increased by the number of
Shares that could be purchased with the dividends paid on an equivalent number
of outstanding Shares.

  

(b)

Stock Dividends. If a stock dividend is paid on a share of Stock in Stock after
such Stock has been issued under a Stock Grant but before the first date that an
Eligible Employee’s or an Eligible Director’s interest in such Stock (1) is
forfeited completely or (2) becomes completely non-forfeitable, the Company
shall hold such dividend Stock subject to the same conditions under § 9.2(b) as
the related Stock Grant and shall pay such dividend to the Eligible Employee or
Eligible Director only upon satisfaction of such conditions.

  

(c)

Other. If a dividend (other than a dividend described in § 9.3(a) or § 9.3(b))
is paid with respect to a share of Stock after such Stock has been issued under
a Stock Grant but before the first date that an Eligible Employee’s or an
Eligible Director’s interest in such Stock (1) is forfeited completely or (2)
becomes completely non-forfeitable, the Company shall hold such dividend subject
to the same conditions under § 9.2(b) as the related Stock Grant and shall pay
such dividend to the Eligible Employee or Eligible Director only upon
satisfaction of such conditions.

  

(d)

Voting. Except as otherwise set forth in a Stock Grant Certificate, an Eligible
Employee or an Eligible Director shall have the right to vote the Stock issued
under his or her Stock Grant during the period that comes after such Stock has
been issued under a Stock Grant but before the first date that an Eligible
Employee’s or Eligible Director’s interest in such Stock (1) is forfeited
completely or (2) becomes completely non-forfeitable.

  

(e)

General Creditor Status. Each Eligible Employee and each Eligible Director to
whom a Stock Unit grant is made shall be no more than a general and unsecured
creditor of the Company with respect to any cash payable under such Stock Unit
Grant.

9.4 Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as an Eligible Employee’s or an Eligible
Director’s interest in such Stock becomes non-forfeitable under this Plan and
the Stock Grant Certificate, and the certificate or other evidence of ownership
representing such share shall be transferred to the Eligible Employee or
Eligible Director as soon as practicable thereafter.




9

 

--------------------------------------------------------------------------------

 

 

9.5 Performance-Based Grants and Cash Bonus Incentives.

 

 

(a)

General. The Committee may (1) make Stock Grants and Stock Unit Grants and grant
Cash Bonus Incentives to Eligible Employees subject to one or more performance
goals described in § 9.5(b) or otherwise or (2) make Stock Grants or Stock Unit
Grants or grant Cash Bonus Incentives under such other circumstances as the
Committee deems likely to result in an income tax deduction for the Company with
respect to such Stock Grant or Stock Unit Grant or Cash Bonus Incentive. Each
grant of a Cash Bonus Incentive to an Eligible Employee or Eligible Director
shall be evidenced by a Cash Bonus Incentive Certificate.

  

(b)

Performance Goals. A performance goal is described in this § 9.5(b) if such goal
relates to (1) return over capital costs or increases in return over capital
costs, (2) return on invested capital or increases in return on invested
capital, (3) operating performance or operating performance improvement, (4)
safety record, (5) customer satisfaction or customer engagement surveys, (6)
total earnings or the growth in such earnings, (7) consolidated earnings or the
growth in such earnings, (8) earnings per share or the growth in such earnings,
(9) net earnings or income or the growth in such earnings or income, (10)
earnings before interest expense, taxes, depreciation, amortization and other
non-cash items or the growth in such earnings, (11) earnings before interest and
taxes or the growth in such earnings, (12) consolidated net income or the growth
in such income, (13) the value of the Company’s common stock or the growth in
such value, (14) the Company’s stock price or the growth in such price, (15) the
weight or volume of paperboard or containerboard produced or converted, (16)
return on assets or equity or the growth on such returns, (17) cash flow or the
growth in such cash flow, (18) the Company’s total stockholder return or the
growth in such return, (19) expenses or the reduction of such expenses, (20)
sales or sales growth; (21) overhead ratios or changes in such ratios, (22)
expense-to-sales ratios or the changes in such ratios, or (23) economic value
added or changes in such value added. The performance goals for the participants
will (as the Committee deems appropriate) be based on criteria related to
Company-wide performance, division-specific or other business unit-specific
performance (where the Committee can apply the business criteria on such basis),
plant or facility-specific performance, department-specific performance,
personal goal performance or any combination of the performance-based goals or
criteria.

 

  

(c)

Alternative Goals. A performance goal under this § 9.5 may be set in any manner
determined by the Committee, including looking to achievement on an absolute or
relative basis in relation to peer groups or indices. Further, the Committee may
express any goal in alternatives, or in a range of alternatives, as the
Committee deems appropriate or helpful, such as including or excluding (1) any
acquisitions or dispositions, restructurings, discontinued operations, items of
an unusual nature or of infrequency of occurrence or non-recurring items, and
other unusual or non-recurring charges, (2) any event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management or (3) the effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles.

§ 10.

NON-TRANSFERABILITY

No Option, Stock Grant, Stock Unit Grant, Stock Appreciation Right or Cash Bonus
Incentive shall (absent the Committee’s consent) be transferable by an Eligible
Employee or an Eligible Director other than by will or by the laws of descent
and distribution, and any Option or Stock Appreciation Right shall (absent the
Committee’s consent) be exercisable during an Eligible Employee’s or Eligible
Director’s lifetime only by the Eligible Employee or Eligible Director;
provided, however, that no Option will be transferred for value.  The person or
persons to whom an Option, Stock Grant, Stock Unit Grant, Stock Appreciation
Right or Cash Bonus Incentive is transferred by will or by the laws of descent
and distribution (or with the Committee’s consent) thereafter shall be treated
as the Eligible Employee or Eligible Director.




10

 

--------------------------------------------------------------------------------

 

§ 11.

SECURITIES REGISTRATION

As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee or Eligible Director shall, if so requested by the Company, agree to
hold such shares of Stock for investment and not with a view of resale or
distribution to the public and, if so requested by the Company, shall deliver to
the Company a written statement satisfactory to the Company to that effect.
Furthermore, if so requested by the Company, the Eligible Employee or Eligible
Director shall make a written representation to the Company that he or she will
not sell or offer for sale any of such Stock unless a registration statement
shall be in effect with respect to such Stock under the 1933 Act and any
applicable state securities law or he or she shall have furnished to the Company
an opinion in form and substance satisfactory to the Company of legal counsel
satisfactory to the Company that such registration is not required. Certificates
or other evidence of ownership representing the Stock transferred upon the
exercise of an Option or Stock Appreciation Right or upon the lapse of the
forfeiture conditions, if any, on any Stock Grant may at the discretion of the
Company bear a legend to the effect that such Stock has not been registered
under the 1933 Act or any applicable state securities law and that such Stock
cannot be sold or offered for sale in the absence of an effective registration
statement as to such Stock under the 1933 Act and any applicable state
securities law or an opinion in form and substance satisfactory to the Company
of legal counsel satisfactory to the Company that such registration is not
required.

§ 12.

LIFE OF PLAN

No Option or Stock Appreciation Right shall be granted or Stock Grant, Stock
Unit Grant or Cash Bonus Incentive made under this Plan on or after the earlier
of:

 

 

(1)

the tenth anniversary of the effective date of this Plan (as determined under §
4), in which event this Plan otherwise thereafter shall continue in effect until
all outstanding Options, Stock Appreciation Rights and Cash Bonus Incentives
have been exercised in full or no longer are exercisable and all Stock issued
under any Stock Grants under this Plan have been forfeited or have become
non-forfeitable, or

  

(2)

the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.

 

§ 13.

ADJUSTMENT

13.1 Capital Structure. The grant caps described in § 3.4, the number, kind or
class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants and Stock Unit Grants made under this
Plan shall be adjusted by the Committee in a reasonable and equitable manner to
preserve immediately after

 

 

(a)

any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or

  

(b)

any other transaction described in § 424(a) of the Code that does not constitute
a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.




11

 

--------------------------------------------------------------------------------

 

13.2 Available Shares. If any adjustment is made with respect to any outstanding
Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant under § 13.1,
then the Committee shall adjust the number, kind or class (or any combination
thereof) of shares of Stock reserved under § 3.1 so that there is a sufficient
number, kind and class of shares of Stock available for issuance pursuant to
each such Option, Stock Appreciation Right, Stock Grant and Stock Unit Grant as
adjusted under § 13.1 without seeking the approval of the Company’s stockholders
for such adjustment unless such approval is required under applicable law or the
rules of the stock exchange on which shares of Stock are traded. Furthermore,
the Committee shall further adjust such number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 in light of any of
the events described in § 13.1(a) and § 13.1(b) to the extent the Committee
acting in good faith determinates that a further adjustment would be appropriate
and proper under the circumstances and in keeping with the purposes of this Plan
without seeking the approval of the Company’s stockholders for such adjustment
unless such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are traded.

13.3 Transactions Described in § 424 of the Code. If there is a corporate
transaction described in § 424(a) of the Code that does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have the right to make Stock Grants, Stock Unit Grants and Option and Stock
Appreciation Right grants (without regard to any limitations set forth under 3.4
of this Plan) to effect the assumption of, or the substitution for, outstanding
stock grants, stock unit grants and option and stock appreciation right grants
previously made by any other corporation to the extent that such corporate
transaction calls for such substitution or assumption of such outstanding stock
grants, stock unit grants and stock option and stock appreciation right grants.
Furthermore, if the Committee makes any such grants as part of any such
transaction, the Committee shall have the right to increase the number of shares
of Stock available for issuance under § 3.1 by the number of shares of Stock
subject to such grants without seeking the approval of the Company’s
stockholders for such adjustment unless such approval is required under
applicable law or the rules of the stock exchange on which shares of Stock are
traded.

13.4 Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options or Stock Appreciation Right grants and
Stock Grants shall be the next lower number of shares of Stock, rounding all
fractions downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.

§ 14.

CHANGE IN CONTROL

14.1 General Rules.

 

 

(a)

Continuation or Assumption. If as a part of a Change in Control there is a
continuation by the Company of, or an assumption by the Company’s successor of,
an outstanding Cash Bonus Incentive, Option, Stock Appreciation Right, Stock
Grant or Stock Unit Grant, then (subject to § 14.1(c) and § 14.2) each Eligible
Employee’s rights and each Eligible Director’s rights with respect to each such
then outstanding grant under this Plan that is so continued or assumed shall
vest in accordance with any service-based vesting schedule set forth in the
terms of such grant unless the Eligible Employee’s employment or the Eligible
Director’s service is terminated other than for “cause” or he or she resigns for
“good reason” before he or she has the opportunity to satisfy such service
requirement, in which event his or her interest in such grant shall vest 100% at
the time of such termination. The terms “cause” and “good reason” shall be
defined in the related Cash Bonus Incentive Certificate, Option Certificate,
Stock Appreciation Right Certificate or Stock Grant Certificate.

 

12

 

--------------------------------------------------------------------------------

 

  

(b)

No Continuation or Assumption. If as a part of a Change in Control there is no
continuation or assumption of an outstanding Cash Bonus Incentive, Option, Stock
Appreciation Right, Stock Grant or Stock Unit Grant described in § 14.1(a), then
(subject to § 14.1(c) and § 14.2) each Eligible Employee’s rights and each
Eligible Director’s rights with respect to each such then outstanding grant
under this Plan that is not so continued or assumed shall vest 100% on the
Change Effective Date and automatically shall be cancelled in exchange for (1)
the payment due under any such Cash Bonus Incentive if the grant cancelled is a
Cash Bonus Incentive, (2) a payment equal to the excess, if any, of the value
assigned to a share of Stock in connection with such Change in Control over the
Option Price or SAR Value, as applicable, times the number of shares of Stock
subject to such Option or Stock Appreciation Right if the grant cancelled is an
Option or a Stock Appreciation Right, (3) a

payment equal to the value assigned to a share of Stock in connection with such
Change in Control times the number of shares of Stock subject to a Stock Grant
if the grant cancelled is a Stock Grant and (4) the payment due under any Stock
Unit Grant if the grant cancelled is a Stock Unit Grant.

  

(c)

Performance Conditions. If vesting with respect to an outstanding Cash Bonus
Incentive, Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant is
based in whole or in part on the satisfaction of a performance condition, or
more than one performance condition, that has a “target” level of performance
and there is a Change in Control, then such performance “target,” or each such
performance “target,” shall be deemed to have been met at 100% of the “target”
on the Change Effective Date unless the Committee determines that such “target”
performance has already been exceeded (in which event the Committee shall
determine the appropriate level of performance with respect to such grant) or
the related performance measurement period has expired before the Change
Effective Date.

14.2 Exception to General Rules. The general rules set forth in § 14.1 shall be
applicable except to the extent that there are different, special rules
applicable to an Eligible Employee or an Eligible Director that are set forth
his or her Cash Bonus Incentive Certificate, Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate or in an Eligible
Employee’s employment agreement.

§ 15.

AMENDMENT OR TERMINATION

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the stockholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control that might adversely
affect any rights that otherwise would vest on the related Change Effective
Date. The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants, Stock Unit Grants or Cash Bonus Incentives under this
Plan at any time and may terminate this Plan at any time; provided, however, the
Board shall not have the right unilaterally to modify, amend or cancel any
Option, Stock Appreciation Right granted or Stock Grant or Cash Bonus Incentive
made before such suspension or termination unless (1) the Eligible Employee or
Eligible Director consents in writing to such modification, amendment or
cancellation or (2) there is a dissolution or liquidation of the Company or a
transaction described in § 13.1 or § 14.

§ 16.

MISCELLANEOUS

16.1 Stockholder Rights. No Eligible Employee or Eligible Director shall have
any rights as a stockholder of the Company as a result of the grant of an Option
or a Stock Appreciation Right pending the actual delivery of the Stock subject
to such Option or Stock Appreciation Right to such Eligible Employee or Eligible
Director. An Eligible Employee’s or an Eligible Director’s rights as a
stockholder in the shares of Stock that remain subject to forfeiture under §
9.2(b) shall be set forth in the related Stock Grant Certificate.

16.2 No Contract of Employment. The grant of an Option, a Stock Appreciation
Right, a Stock Grant, Stock Unit Grant or Cash Bonus Incentive to an Eligible
Employee or Eligible Director under this Plan shall not constitute a contract of
employment or a right to continue to serve on the Board and shall not confer on
an Eligible Employee or Eligible Director any rights upon his or her termination
of employment or service in addition to those rights, if any, expressly set
forth in this Plan or the related Option Certificate, Stock Appreciation Right
Certificate, Stock Grant Certificate or Cash Bonus Incentive Certificate.

16.3 Withholding. Each Option, Stock Appreciation Right, Stock Grant, Stock Unit
Grant and Cash Bonus Incentive shall be made subject to the condition that the
Eligible Employee or Eligible Director consents to whatever action the Committee
directs to satisfy the applicable statutory federal and state tax withholding
requirements, if any, including up to the maximum permissible statutory tax rate
that the Company determines are applicable to the exercise of such Option, Stock
Appreciation Right or Cash Bonus Incentive or to the satisfaction of any
forfeiture conditions with respect to Stock subject to a Stock Grant or Stock
Unit Grant issued in the name of the Eligible Employee or Eligible Director. No
withholding shall be effected under this Plan that exceeds the maximum statutory
federal and state withholding requirements.

13

 

--------------------------------------------------------------------------------

 

16.4 Compensation Recoupment Policy. All outstanding awards and all payments
made under the Plan shall be subject to any compensation recoupment or
“clawback” policy of the Company providing for the recovery of compensation upon
a material accounting restatement, as such policy is in effect from time to
time. By accepting the grant of any award hereunder, each Eligible Employee
shall be deemed to agree to be bound by such policy.

16.5 Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Delaware. Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular. All references to applicable laws shall
be deemed to include any amendments to such laws and any successor provisions to
such laws. Finally, if there is any conflict between the terms of this Plan and
the terms of any Option Certificate, Stock Appreciation Right Certificate, Stock
Grant Certificate or Cash Bonus Incentive Certificate, the terms of this Plan
shall control.

16.6 Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that an Eligible Employee or
an Eligible Director (as a condition to the exercise of an Option or a Stock
Appreciation Right or the issuance of Stock subject to a Stock Grant) enter into
any agreement or make such representations prepared by the Company, including
(without limitation) any agreement that restricts the transfer of Stock acquired
pursuant to the exercise of an Option or a Stock Appreciation Right or a Stock
Grant or provides for the repurchase of such Stock by the Company.

16.7 Rule 16b-3. The Committee shall have the right to amend any Option, Stock
Grant, Stock Appreciation Right or Cash Bonus Incentive to withhold or otherwise
restrict the transfer of any Stock or cash under this Plan to an Eligible
Employee or Eligible Director as the Committee deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Rule 16 of
the 1934 Act might be applicable to such grant or transfer.

16.8 Section 409A. To the extent that any award granted or payment due under the
Plan is considered “deferred compensation” subject to § 409A of the Code, the
terms of the Plan and the terms of the applicable award agreement or certificate
shall be interpreted and administered in a manner so that an Eligible Director
or Eligible Employee who receives such an award shall not become subject to
taxation under § 409A of the Code.

16.9 Coordination with Employment Agreements and Other Agreements. If the
Company enters into an employment agreement or other agreement with an Eligible
Employee or Eligible Director that expressly provides for the acceleration in
vesting of an outstanding Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant or Cash Bonus Incentive or for the extension of the deadline to
exercise any rights under an outstanding Option, Stock Appreciation Right, Stock
Grant, Stock Unit Grant or Cash Bonus Incentive, any such acceleration or
extension shall be deemed effected pursuant to, and in accordance with, the
terms of such outstanding Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant or Cash Bonus Incentive and this Plan even if such employment
agreement or other agreement is first effective after the date the outstanding
Option, Stock Appreciation Right or Cash Bonus Incentive was granted or the
Stock Grant, Stock Unit Grant or Cash Bonus Incentive was made.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.

 

 

 

 

WESTROCK COMPANY

 

 

By:    

 

 /s/ Robert B. McIntosh

 

 

Date:    

 

 October 30, 2020

 

14

 